PER CURIAM.
The plaintiff-appellant received a jury verdict of $3500. Final judgment was entered thereon. The appellant’s motion for a new trial was based primarily on the ground that the verdict was inadequate. The appellant urges that the trial court erred in denying its motion for a new trial.
The appellant sought damages equivalent to the difference in the value of an airplane before and after a wreck caused by the appellee’s negligent repair of the airplane. The appellant points out that there is no way for the jury to have reached the exact amount of the verdict by using any combination of the amounts of the estimates of value of the airplane submitted by the expert witnesses at the trial. We find from our examination of the record that this is true. Nevertheless, we feel that the judgment must be affirmed upon the principle that an appellate court will not reverse an order denying a new trial upon inadequacy of the verdict where reasonable men could have found the verdict that they did find. City of Miami v. Smith, Fla. 1964, 165 So.2d 748; Hayes v. Hatched, Fla. 1964, 166 So.2d 146; White v. Bacon, Fla.App, 1964, 166 So.2d 678.
Affirmed.